Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art of record does not disclose, teach, or fairly suggest, “: a phantom enclosing an internal volume and having: an outer surface, extending around the internal volume, for exposure to radiation, and an inner surface comprising, at least in part, a scintillating material and facing the internal volume”, in combination with, in particular, “a camera external to the enclosed volume and configured to view at least a portion of the inner surface, through an opening of the hollow phantom,” and, “adjust brightness of one or more first pixels corresponding with scintillating portions of the received images based on brightness of one or more second pixels corresponding with non-scintillating portions of the received images”.
Regarding independent claim 12, the prior art of record does not disclose, teach, or fairly suggest, “controlling a delivery system to deliver the radiation beam to a phantom with an outer surface, extending around an internal volume of the phantom, for exposure to radiation, and an inner surface comprising, at least in part, a scintillating material and facing the internal volume” in combination with the other limitations of the claim.
Regarding independent claim 15, claim 15 contains similar limitations as claim 12 and is allowed on the same grounds.
Dependent claims are allowed based on their dependence from one of claims 1, 12, and 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kilby et al. (2018/0339174) teaches a treatment beam calibration and verification system including a hollow phantom having, in at least one embodiment, a scintillation compound as part of an interior surface.  See Kilby at [0037], [0039].  No opening is disclosed in the phantom.
Nelson et al. (2016/0049216) teaches a phantom having scintillator compound arranged on the interior of the phantom, to be imaged by an external camera.  No interior volume (hollow) is disclosed.
Dai et al. (2016/0041270) teaches a similar system using at least partially transparent scintillator gel phantoms.  No hollow interior volume is disclosed.
Xing et al. (2015/0360056) teaches an outward facing scintillator film overlaying a phantom, the solidity or hollow nature of which is not disclosed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C GUNBERG whose telephone number is (571)270-3107. The examiner can normally be reached Monday-Friday, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN C GUNBERG/              Primary Examiner, Art Unit 2884